On behalf of the
delegation of the Commonwealth of Dominica, I am
honoured to congratulate you, Sir, and your country, the
Cooperative Republic of Guyana, on your election as
President of the General Assembly at its forty-eighth session.
I am particularly pleased that this position is held this year,
for the first time, by a national of a country that is a
member of the Caribbean Community and I have no doubt
that your intellect and wide experience as one of the
Caribbean’s most outstanding diplomats will ensure
excellence in the performance of your duties. I assure you
of the full cooperation of the delegation of the
Commonwealth of Dominica in the conduct of the affairs of
this General Assembly.
The Commonwealth of Dominica wishes to congratulate
Andorra, the Czech Republic, Eritrea, The Former Yugoslav
Republic of Macedonia, Monaco and the Slovak Republic on
their admission to membership of the United Nations. The
international community is, in the words of Secretary-
General Boutros Boutros-Ghali:
"Humanity’s best hope in the pursuit of peace,
development and human rights". (A/48/1, para. 513)
We therefore welcome these new Members as they join in
the commitment to world peace, development and support
for democracy and human rights.
The universality of membership is an important
principle of the United Nations. We believe that, in keeping
with this principle and in accordance with the established
pattern of parallel representation of divided countries in the
United Nations, the exceptional case of the Republic of
China on Taiwan should be seriously considered by the
international community at the next session of the General
Assembly. The Republic of China on Taiwan, with its rich
natural and human resources could, if given the opportunity,
make a significant contribution to the international
community. Its people are also entitled to enjoy the rights
enjoyed by all populations of the Members of this world
body. The Commonwealth of Dominica therefore supports
the efforts of the Republic of China on Taiwan to obtain full
membership of the United Nations after being unable to
participate for 22 years.
Permit me to congratulate Secretary-General
Boutros Boutros-Ghali on his ongoing reform efforts aimed
at streamlining the operations of the United Nations. The
state of the Organization’s finances is an issue which should
be of concern to all its Members. In that regard the
Commonwealth of Dominica is making every effort to
honour its financial commitments to the Organization.
As the international community takes on greater
responsibilities in its efforts to establish a more stable world
order, restructuring the Organization with improved cost
effectiveness is becoming ever more critical. The
Organization must do its utmost to avoid wasting limited
resources. However, the effect of cost-cutting on the
interests of small developing countries needs to be examined
closely. While the United Nations becomes more active in
peace-keeping in various parts of the world, programmes
aimed at assisting developing countries must not be allowed
to suffer. We firmly believe that the right to development
is an inalienable right, a right of every human person and of
all peoples.
Dominica’s economy is entirely dependent, at the
present time, on the banana industry and on favoured access
to our traditional markets in Europe. Our industry, vital to
the survival of the Dominican people, is being threatened by
the major banana producers of Latin America, although the
Windward Islands industry accounts for only 2 per cent of
the world’s production of bananas. A threat to the banana
industry in Dominica is also a threat to the fundamental
human rights of its people as the collapse of this industry
could lead to economic collapse, social upheaval and
political disaster. The same prospect looms over the other
Windward Islands of St. Lucia, St. Vincent and Grenada,
with consequential effects on the other States of the
Organization of Eastern Caribbean States (OECS). Indeed,
just last week we heard of serious unrest in St. Lucia as a
direct consequence of adverse trends in banana prices. This
is an augury of what could happen in any or all of the
Windward Islands.
We call on the international community to support
Dominica in its efforts to ensure the survival of its economy
and the protection of its peoples’ political, civil, economic,
social and cultural rights. More particularly, I call on our
Latin American neighbours to honour the spirit of the
Declaration of Managua and to take into account the
severely adverse impact on the economies of OECS States
that their policies on bananas, not critical to their own
economies, are likely to have on ours.
Democracy and human rights have been a priority of
the world community since the inception of the United
Forty-eighth session - 11 October l993 15
Nations. Over the years there has been much debate on the
universality of human rights and its indivisibility from, and
link to, development. The decision of the General
Assembly, by its resolution 45/155, to convene the Vienna
Conference to deal with crucial issues surrounding the
promotion and protection of human rights was timely and
significant. Dominica applauds the efforts of those who
worked towards the success of this important and historic
Conference. I am particularly proud of Dominica’s
participation in the preparatory process as well as in the
World Conference, which is an indication of our full
commitment to the universalization of respect for human
rights and the preservation of democracy.
Representatives at the World Conference gave a clear
signal that it is necessary to increase financial and other
resources to the United Nations Centre for Human Rights
and the regional Commissions in order to reinforce their
ability to provide greater technical cooperation between the
United Nations and regional and national human rights
institutions. As the focal point for human rights activities of
the United Nations and the primary organizational institution
within the Secretariat for the implementation of the human
rights programme, the Centre for Human Rights must be
provided with adequate means for carrying out its mandate.
On the international scene, the breakthroughs made in
the Middle East and South Africa must be celebrated.
Recent decisions taken by the leaders of those countries are
encouraging and augur well for the future. The Madrid
peace process launched in 1991 has not been in vain.
Dominica noted with great satisfaction and pleasure the
signing of the peace agreement between Israel and the
Palestine Liberation Organization - an agreement which will
serve to secure a firm foundation for the mutual recognition
of the Israeli and Palestinian peoples. We sincerely hope
that this agreement will eventually bring an end to the
persistent violence and conflict that have plagued the Middle
East for over four decades.
One year ago in this body, Dominica called for
constructive and open dialogue between the African National
Congress and the Pretoria regime in an effort to arrive at an
early agreement on majority rule in South Africa. President
De Klerk and Nelson Mandela’s recent actions are a clear
indication of their interest in peaceful progress towards a
truly just and democratic society in the affairs of that
country.
The finalization of the demarcation of the boundary
between Kuwait and Iraq is a step towards the enhancement
of stability and security in that region. We welcome the
adoption of Security Council resolution 833 (1993), in which
the inviolability of this boundary is guaranteed, and we call
upon Iraq to respect the terms of the resolution.
It is indeed disheartening that while progress is being
made in the protection of human rights in certain parts of the
world, the rights of the people of our Caribbean sister island,
Haiti, continue to be violated even after moves by members
of the international community to suspend sanctions against
Haiti. Dominica, acting on Security Council resolution
861 (1993), ordered the immediate suspension of all
sanctions against Haiti, following the confirmation of Robert
Malval as Prime Minister.
The Governors Island Agreement of July 1993 offered
a glimmer of hope for the restoration of democracy and
constitutional order in that country and for the eventual
return of President Aristide to power. These hopes were
shattered by the actions of those who officially sanction
violence, threatening the lives of constitutionally appointed
officials. The members of the de facto regime must
understand that the international community will not stand
idly by if the terms of the Governors Island Agreement are
not respected. If the parties in Haiti fail to comply in good
faith with this Agreement, Dominica will be ready to
reactivate sanctions in keeping with the United Nations
resolution to that effect. We will also do whatever we can
within our limited resources to contribute to the restoration
of democracy in Haiti. In that regard, Dominica is willing
to contribute to the civilian police and training contingent to
Haiti to assist in the return of President Aristide to the full
exercise of his constitutional office and the stabilization of
Haiti. In the meantime, we support President Aristide’s call
for the immediate replacement of the Chief of Police, a
precondition to the security of the officials of the legitimate
regime in that country.
The situation in Bosnia and Herzegovina and in
Somalia continues to be cause for concern to all those who
support the promotion and protection of human rights. We
deplore the human tragedy resulting from ethnic differences
and more specifically the barbaric torture and killing of
hundreds of innocent people. We also condemn recent
events in Nigeria, which demonstrate a lack of respect for
the wishes of the people and a violation of their rights to
participate in the affairs of their country.
While we are focusing on the subject of human rights,
it is fitting that we make reference to the International Year
of the World’s Indigenous People launched on 10 December
1992. The rights of indigenous people all over the world
continue to be violated as they fight to preserve their culture
and identity. This is of particular concern to us in Dominica
as our country is one of the few countries with an
16 General Assembly - Forty-eighth session
indigenous Carib population, a courageous and hard-working
people with a rich history and culture. I urge the
international community to lend its support to programmes
and activities designed to allow for the participation of our
indigenous peoples and other minorities in every aspect of
the life of our countries. We in the Caribbean should have
a special interest in this matter when we recall that within 28
years of the arrival of Christopher Columbus in our part of
the world, the entire indigenous population of the Bahamas
had been wiped out by the European conquerors. The
failure of the industrialized nations to contribute significantly
to the special fund is a matter of deep regret, which can yet
be reversed.
Dominica has played a vital role in the regional and
international effort to include women fully in the
development process and it hopes to participate in the Fourth
World Conference on Women to be held in Beijing in 1995.
We are particularly concerned about the needs and situations
of our indigenous women and the necessity for special
programmes to address these needs. I wish to express
satisfaction at the establishment of a regional office of the
United Nations Development Fund for Women (UNIFEM)
in the Caribbean and look forward to its support and
cooperation in all aspects of women’s affairs.
General Assembly resolutions 46/91, 46/94 and 45/106
called for a set of global targets on ageing for the year 2001
to provide a pragmatic focus for the broad goals of the
International Plan of Action and to accelerate implementation
of the Plan. In accordance with the aforementioned
resolutions, a National Committee on Ageing was established
in Dominica. The Committee is responsible for developing
a national plan of action and making inputs into a regional
plan of action on ageing. We call on the international
community to support programmes tailored to the needs of
senior citizens in keeping with national policies.
The sustainability of life on our planet is dependent on
the importance we place on conservation of the environment.
Dominica reaffirms its political commitment made at the
Earth Summit held last year to pursue sustainable
development.
We have recently acceded to the United Nations
Framework Convention on Climate Change, the Vienna
Convention for the Protection of the Ozone Layer, and the
Montreal Protocol on Substances that Deplete the Ozone
Layer and its amendment, conventions which play a key role
in the protection of our environment. Sustaining the
environment is compatible with economic growth and
development and is essential to sustainable development.
However, it demands considerable additional resources
which developing countries such as Dominica do not
possess. We realize that we have an obligation to contribute
to global solutions but additional finances are needed to
assist in the many actions we will have to undertake to
conserve the environment and follow sustainable
developmental practices. We call on the international
community to strengthen and give fuller support to
institutions such as the United Nations Development
Programme (UNDP) and the United Nations Environment
Programme (UNEP) which are concerned with assisting
developing countries to achieve sustainable development.
We also call on the industrialized countries to offer greater
assistance to developing countries in the latter’s efforts to
make the transition to environmentally friendly technologies
and economic activity. The industrialized countries of the
world, which have disproportionately contributed to the
environmental devastation that has occurred over the past
200 years, must take seriously their responsibility to
contribute to the Global Environment Facility. The ability
of developing countries to contribute to environmental
sustainability depends on this.
Dominica welcomes the decision of the United Nations
to organize the Global Conference on the Sustainable
Development of Small Island Developing States in Barbados
in 1994. We intend to participate fully in this laudable
effort.
The United Nations now offers hope for a future of
peace, security and development. Let us not allow our
legitimate emphasis on peacemaking and peace-keeping to
divert our attention from the equally legitimate demands of
the developing world for development and security.
The delegation of Dominica salutes you, Mr. President,
and wishes you a very successful presidency of this session
of the General Assembly.
